Exhibit 10.2


STOCK INCENTIVE PLAN 2006 AWARD AGREEMENT

        AGREEMENT made as of the 3rd day of February 2006, between Plum Creek
Timber Company, Inc., a Delaware corporation (the “Company”), and the individual
identified on the Award Agreement Acceptance attached hereto (the “Acceptance”),
an employee of Plum Creek Timberlands, L.P., a subsidiary of the Company
(“Employee”). In recognition of the important contributions that Employee makes
to the success of the Company, and in consideration of the mutual agreements and
other matters set forth herein and in the Plum Creek Timber Company, Inc.
Amended and Restated Stock Incentive Plan, as the same may be amended from time
to time (as amended, the “Plan”), which Plan is incorporated herein by reference
as a part of this Agreement, the Company hereby grants to Employee under the
Plan the following long-term incentive awards on the terms and conditions set
forth below.

A.     Definitions. Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to such terms in the Plan. The
following definitions will apply for purposes of this Agreement:

       1.“Acceleration Event” means any one of the events described in Section 9
of the Plan (Acceleration of Awards) resulting in Employee’s termination of
Service to the Company.

       2. “Award” means any one of the long-term incentive awards granted hereby
and under the Plan consisting of a Stock Option, Restricted Stock Units and
Value Management Award Units.

       3. “Cashless Exercise” means the method of exercising the Stock Option
described in Section B.3 hereof.

       4. “Code” means the Internal Revenue Code of 1986, as amended.

       5. “Committee” means the Compensation Committee of the Board of Directors
of the Company.

       6. “Expiration Date” means February 3, 2016.

       7. “Grant Date” means the date of this Agreement.

       8. “Peer Group” means the Company’s peer group set forth in Section D.3.
hereof.

       9. “Performance Goals” means the performance goals set forth in Section
D.4 hereof.

       10. “Performance Period” means the three-year period beginning on January
1, 2006 and ending on December 31, 2008.

       11. “Restricted Period” means the four-year period beginning on the Grant
Date and ending on February 3, 2010.

       12. “Securities Act” means the Securities Act of 1933, as amended.

       13. “Stock” means common stock, par value $.01 per share, of the Company.

       14. “Total Shareholder Return” means a computation consisting of the
price appreciation or depreciation of the Stock, plus dividends paid, as
calculated by the Committee in its reasonable discretion.

       15. “Vested” means with respect to the Stock Option, that portion of the
Stock Option that is exercisable by Employee in accordance with the vesting
schedule in Section B.3 hereof and, with respect to Restricted Stock Units, that
portion of the Restricted Stock Units as to which Employee has acquired a
non-forfeitable right in accordance with the vesting schedule in Section C.2.

       16. “Vesting Dates” means the dates set forth in the vesting schedules in
Section B.2 and C.2 of this Agreement.

B.    Stock Option Award.

       1.       Grant of Stock Option. The Company hereby grants to Employee a
Stock Option to purchase all or any part of an aggregate of the number of shares
of Stock set forth in the Acceptance, on the terms and conditions set forth
herein and in the Plan, and subject to such other restrictions, if any, as may
be imposed by law. The Stock Option shall not be treated as an incentive stock
option within the meaning of section 422(b) of the Code.

       2.       Purchase Price. The purchase price of any Stock purchased
pursuant to the exercise of the Stock Option shall be the price per share set
forth in the Acceptance, which was the closing price of a share of Stock on the
date hereof.

       3.       Vesting and Exercise of Stock Option. Subject to the earlier
expiration of the Stock Option as herein provided, the Stock Option may be
exercised by written notice to the Company at its principal executive office
addressed to the attention of “Stock Option Plan Administrator.” Except as
otherwise provided below, the Stock Option shall not be exercisable for more
than a percentage of the aggregate number of shares of Stock offered by the
Stock Option determined by the number of full years from the Grant Date to the
date of such exercise, in accordance with the following vesting schedule:

Number of Full Years (Date) Percentage of Vested Stock Options   Less than 1
year                        0% 1 year (February 3, 2007)  
                     25% 2 years (February 3, 2008)                        50% 3
years (February 3, 2009)                        75% 4 years (February 3, 2010)  
                     100%

        The portion of the Stock Option that is Vested may be exercised only
while Employee remains an employee of the Company and for a period beginning on
the date that Employee’s employment with the Company terminates and ending on
the date that is 30 days following such termination, subject to the following
exceptions:

                        (a)        If Employee’s employment with the Company
terminates by reason of the occurrence of an Acceleration Event, then any
portion of the Stock Option not previously Vested shall become fully Vested, and
the entire unexercised portion of the Stock Option may then be exercised by
Employee (or Employee’s estate or the person who acquires the Stock Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Employee) at any time during the period beginning on the date of such
termination and ending on the earlier of the date that is three years after such
termination or the Expiration Date.

                        (b)        If Employee’s employment with the Company
terminates by reason of normal retirement at or after age 65 or early retirement
with the consent of the Committee, then the portion of the Stock Option that is
Vested on the date of such retirement may be exercised by Employee at any time
during the period beginning on the date of such retirement and ending on the
Expiration Date. If Employee dies after the date of such retirement, then the
portion of the Stock Option that is Vested on the date of such retirement may be
exercised by Employee’s estate (or the person who acquires the Stock Option by
will or the laws of descent and distribution or otherwise by reason of the death
of the Employee) during the period beginning on the date of Employee’s death and
ending on the earlier of the date that is three years after Employee’s death or
the Expiration Date.

                        (c)        If Employee’s employment with the Company
terminates for any reason other than those set forth in subparagraphs (a) and
(b) above, and if Employee dies during the 30-day period following Employee’s
termination of employment with the Company, then the portion of the Stock Option
that is Vested at the time of such termination may be exercised by Employee’s
estate (or the person who acquires the Stock Option by will or the laws of
descent and distribution or otherwise by reason of the death of the Employee) at
any time during the period beginning on the date of Employee’s death and ending
on the earlier of the date that is six months after Employee’s death or the
Expiration Date.

        If the Company imposes any stock trading blackout period that occurs
during any of the foregoing time periods for exercising a Stock Option, and
Employee (or the person who acquires the Stock Option by will or the laws of
descent and distribution or otherwise by reason of the death of the Employee) is
therefore prohibited from trading in the Stock, then the running of such time
periods shall cease until the first date on which any such blackout is lifted by
the Company as it relates to Employee (or the person who acquires the Stock
Option by will or the laws of descent and distribution or otherwise by reason of
the death of the Employee).

        Notwithstanding any other provision of this Agreement, no portion of the
Stock Option shall be exercisable after the Expiration Date. The purchase price
of shares as to which the Stock Option is exercised shall be paid in full at the
time of exercise (i) in cash (including check, bank draft or money order payable
to the order of the Company), (ii) by delivering to the Company shares of Stock
having a fair market value equal to the purchase price or (iii) by a combination
of cash or Stock. Payment may also be made by delivery (including by facsimile
transmission) to the Company of a properly executed and irrevocable notice of
exercise form, coupled with irrevocable instructions to a broker-dealer to (A)
simultaneously sell a sufficient number of shares of Stock as to which the Stock
Option is exercised and (B) deliver directly to the Company that portion of the
sales proceeds representing the exercise price and applicable minimum
withholding taxes (a “Cashless Exercise”), or by such other similar process
approved by the Committee.

        No fraction of a share of Stock shall be issued by the Company upon
exercise of a Stock Option or accepted by the Company in payment of the purchase
price thereof; rather, Employee shall provide cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Stock.

        The Stock Option is not transferable otherwise than by will or the laws
of descent and distribution, or pursuant to a “qualified domestic relations
order” as defined by the Code, and may be exercised during Employee’s lifetime
only by Employee, Employee’s guardian or legal representative or a transferee
under a qualified domestic relations order. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Stock Option or of such
rights contrary to the provisions hereof or the Plan, or upon the levy of any
attachment or similar process upon the Stock Option or such rights, the Stock
Option and such rights shall immediately become null and void.

       4.        Withholding of Tax Upon Exercise. Except when using the
Cashless Exercise procedure described above, Employee shall deliver to the
Company at the time of such exercise or disposition such amount of money or
shares of Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations and, if Employee fails to do so, the
Company is hereby authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Employee any tax required to be withheld by reason
of such resulting compensation income. Upon exercise of all or a portion of the
Stock Option, the Company is further authorized in its sole discretion to
satisfy any such withholding requirement out of any cash or shares of Stock to
be distributed to Employee upon such exercise.

C.     Restricted Stock Unit Award.

       1.       Grant of Restricted Stock Units. The Company hereby grants to
Employee that number of Restricted Stock Units as is set forth in the
Acceptance, on the terms and conditions set forth herein and in the Plan, and
subject to such other restrictions, if any, as may be imposed by law.

       2.       Vesting and Payment of Restricted Stock Units. The Restricted
Stock Units shall be Vested in 25% increments each year of the Restricted Period
on the anniversary date of the Grant Date (each such date, a “Vesting Date”),
conditioned upon Employee’s continued employment with the Company as of each
Vesting Date during the Restricted Period, all according to the following
schedule:

Number of Full Years (Date) Percentage of Vested Units   Less than 1 year  
                     0% 1 year (February 3, 2007)                        25% 2
years (February 3, 2008)                        50% 3 years (February 3, 2009)  
                     75% 4 years (February 3, 2010)                        100%

        Within a reasonable period of time following the end of each Vesting
Date the Company shall pay and transfer to Employee a number of shares of Stock
equal to the aggregate number of Restricted Stock Units that Vested on such
Vesting Date. In the event that Employee’s employment with the Company
terminates prior to the end of the Restricted Period for any reason other than
the occurrence of an Acceleration Event, any portion of Restricted Stock Units
that has not then become Vested shall be forfeited automatically.
Notwithstanding the foregoing and consistent with Section 9 of the Plan, upon
the occurrence of an Acceleration Event, any Restricted Stock Units that were
not Vested prior to the occurrence of such Acceleration Event shall immediately
become Vested, and the Company, within a reasonable period of time after such
Acceleration Event, shall pay and transfer to Employee a number of shares of
Stock equal to the number of such Restricted Stock Units with respect to which
vesting is accelerated hereunder.

       3.       Cash Upon Payment of Dividends. If on any date the Company shall
pay any dividend on the Stock, then the Company shall pay to Employee a cash
amount equal to the product of the number of Restricted Stock Units granted
hereunder multiplied by the per share amount of any such dividend (or, in the
case of any dividend payable in property other than cash, the per share value of
such dividend, as determined in good faith by the Board of Directors of the
Company).

       4.       Withholding of Tax Upon Payment of Stock or Cash. Any obligation
of the Company to pay and transfer to Employee Stock pursuant to Section C.2 or
cash pursuant to Section C.3 shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements as determined by the Company, and in connection therewith the
Company is hereby authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Employee any tax required to be withheld by reason
of such resulting compensation income.

D.     Value Management Award.

       1.       Grant of Value Management Award. The Company hereby grants to
Employee the number of Value Management Award Units as is set forth in the
Acceptance, on the terms and conditions set forth herein and in the Plan, and
subject to such other restrictions, if any, as may be imposed by law.

       2.       Face Value. Each Value Management Award Unit shall have a face
value of $100.

       3.       Peer Group. For purposes of this Agreement, the Company’s peer
group (the “Peer Group”) shall be comprised of three components: (a) the
industry peer group companies set forth in Exhibit A to this Agreement; (b)
companies in the S&P 500 Index; and (c) companies in the Morgan Stanley REIT
Index; provided, that each of the foregoing Peer Group components shall be
subject to equitable adjustment by the Committee in its sole discretion to the
extent that one or more companies in any component grouping shall cease to
maintain separate legal existence by reason of merger or legal dissolution or
otherwise, or shall no longer be part of the applicable index. For purposes of
determining values earned for Value Management Award Units granted hereby, the
components of the Peer Group will be given the following weightings: industry
group 50%; S&P group 25%; and REIT Index group 25%.

       4.       Performance Goals. The performance goals for the Value
Management Award Units granted hereby (the “Performance Goals”) shall constitute
a measure of Total Shareholder Return over the Performance Period, relative to
that of the Peer Group, as set forth below:

Relative Performance Value Management Award Earned       At or above the 75th
percentile 200% of face value       Between the 50th and 75th percentiles
Sliding scale between 0% and 200%       Below the 50th percentile 0% of face
value

Following completion of the Performance Period, the Committee will calculate the
Total Shareholder Return of the Company and that of each of the companies in
each component of the Peer Group, and will rank the Company’s performance by
percentile for each component of the Peer Group. Upon a determination by the
Committee of the Company’s relative performance for each group as weighted
pursuant to Paragraph D.3., an amount with respect to each component will be
paid in accordance with Paragraph D.5 to Employee equal to (a) the aggregate
face amount of the Value Management Award multiplied by (b) the percentage
amount corresponding to the identified percentile ranking as set forth above.

       5.       Time and Form of Payment. All payments with respect to the Value
Management Award shall be made within a reasonable time following the end of the
Performance Period. If at the end of the Performance Period Employee is in full
compliance with the minimum requirements for stock ownership as set forth in the
Company’s Stock Ownership Guidelines for Executive Officers, as in effect on
such date, amounts earned shall be paid 100% in cash, less any required tax
withholding, or a combination of cash and Stock, as elected by Employee. If at
the end of the Performance Period Employee is not in full compliance with the
minimum requirements for Stock ownership as set forth in the Company’s Stock
Ownership Guidelines for Executive Officers, as in effect on such date, any
amounts earned shall be paid in that number of shares of Stock necessary to
bring Employee into full compliance with such minimum requirements up to 50% of
the total amount paid, with the balance, less any required tax withholding, paid
either in cash or a combination of cash and Stock as elected by Employee.

       6.       Termination of Employment. Subject to Section 8 of the Plan, if
Employee’s employment terminates for any reason, prior to the completion of the
Performance Period relating to the Value Management Award, no Value Management
Award shall be payable to Employee. If Employee’s employment terminates after
completion of the Performance Period relating to the Value Management Award, but
prior to payment thereof, the entire Value Management Award shall be payable to
Employee.

       7.       Withholding of Tax Upon Payment of Stock or Cash. Any obligation
of the Company to pay and transfer to Employee cash or Stock pursuant to Section
D.5 shall be subject to the satisfaction of all applicable federal, state and
local income and employment tax withholding requirements as determined by the
Company, and in connection therewith the Company is hereby authorized to
withhold from any cash or Stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income.

E.     Miscellaneous.

       1.       Employment Relationship. For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, a parent or subsidiary
corporation (as defined in section 428 of the Code) of the Company, or a
corporation or a parent or subsidiary of such corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of any such termination, shall be determined by the Committee in its sole
discretion, and such determination shall be final.

       2.       Voting and Other Rights. Unless and until a certificate or
certificates representing shares of Stock shall have been issued by the Company
to Employee in connection with a full or partial exercise of the Stock Option,
the payment of Vested Restricted Stock Units or any payment of Value Management
Award Units made in Stock, Employee shall not be, or have any of the rights or
privileges of a shareholder of the Company with respect to, shares of Stock.

       3.       Status of Stock. Notwithstanding any other provision of this
Agreement, in the absence of an effective registration statement under the
Securities Act, or an available exemption from registration under the Securities
Act, for the issuance of shares of Stock in connection with any Award granted
hereby, such issuance of shares of Stock will be delayed until registration of
such shares of Stock is effective or an exemption from registration under the
Securities Act is available. The Company intends to use its best efforts to
ensure that no such delay will occur. In the event exemption from registration
under the Securities Act is available, Employee (or, in the case of the Stock
Option, the person permitted to exercise the Stock Option in accordance with the
terms of this Agreement)), if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
Employee agrees that the shares of Stock that Employee may acquire in connection
with any Award will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. Employee also
agrees that (a) the certificates representing such shares of Stock may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws, (b) the Company may refuse to register the
transfer of such shares of Stock on the stock transfer records of the Company if
such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of such shares of Stock.

       4.       Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

       5.       Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington.

--------------------------------------------------------------------------------


EXHIBIT A


BOWATER
DELTA TIMBER
INTERNATIONAL PAPER
LONGVIEW FIBRE
LOUISIANA-PACIFIC
MEAD-WESTVACO
POTLATCH
RAYONIER
ST. JOE
TIMBERWEST FOREST
UNIVERSAL FOREST PRODUCT
WEYERHAEUSER

--------------------------------------------------------------------------------


2006 AWARD AGREEMENT ACCEPTANCE

You have been granted the following long-term incentive awards under the Amended
and Restated Plum Creek Timber Company, Inc. Stock Incentive Plan:


AWARD SUMMARY

      Employee:  Security Number:  Award Agreement Date: 3rd day of February
2006


STOCK OPTION AWARD

      Stock Options Granted:
      Stock Option Price shall be $35.74 per share
      Vesting schedule per Section B.3:

Number of Full Years (Date) Percentage of Options Less than 1 year      0% 1
year (February 3, 2007)      25% 2 years (February 3, 2008)      50% 3 years
(February 3, 2009)      75% 3 years (February 3, 2009)      100%


RESTRICTED STOCK UNITS (RSUS)

      Restricted Stock Units granted:

Vesting schedule per Section C.2:
Number of Full Years (Date) Percentage of Units Less than 1 year      0% 1 year
(February 3, 2007)      25% 2 years (February 3, 2008)      50% 3 years
(February 3, 2009)      75% 3 years (February 3, 2009)      100%


VALUE MANAGEMENT AWARD (VMAS)

      Value Management Award Units granted:
      Aggregate Face Amount of the VMA at $100 per unit is:  $
      Performance Period: January 1, 2006 through December 31, 2008

        IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
duly executed by its officer thereunto duly authorized, and Employee has
executed this Agreement, all as of the day and year first above written.

Plum Creek Timber Company, Inc.    
By:__________________________________        February 3, 2006           Barbara
L. Crowe
          Vice President, Human Resources         Employee Signature
_________________________________                                       